EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of the 13th day of October
2013, by and between Cinedigm Corp f/k/a Cinedigm Digital Cinema Corp., a
Delaware Corporation (the "Company"), and Gary S. Loffredo (the "Employee").


WITNESSETH:


WHEREAS, pursuant to an Employment Agreement dated October 19, 2011, as amended
(the “Prior Agreement”), the Company has employed the Employee as Executive Vice
President, Business Affairs and General Counsel of the Company and President of
Digital Cinema Operations of the Company; and


WHEREAS, the Company desires to continue to employ the Employee and the Employee
desires to continue to be employed as Executive Vice President, Business Affairs
and General Counsel of the Company and President of Digital Cinema Operations of
the Company pursuant to this Employment Agreement effective October 4, 2013 (the
“Agreement”), upon the terms and conditions set forth below which Agreement
shall replace and supersede the terms and provisions of the Prior Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:


1.  Employment.  The Company agrees to employ the Employee, and the Employee
agrees to be employed by the Company under the terms of this Agreement, for the
period stated in Section 3 hereof and upon the other terms and conditions herein
provided.
 
2.  Position and Responsibilities.  The Employee shall continue to serve as
Executive Vice President, Business Affairs and General Counsel of the Company,
and President of Digital Cinema Operations and Member of the Board of Directors
of the Company (the “Board”).  The Employee shall be responsible for such duties
as are commensurate with his office and shall report to the Chief Executive
Officer of the Company, who shall have the power to expand the Employee’s
duties, responsibilities and authority and, when considered necessary or in the
best interests of the Company, to override the Employee’s decisions and actions,
including, without limitation, the Employee’s recommendations to the
Board.  Except as otherwise provided herein, the Employee will devote his
substantial full business time throughout the Term to the services required of
him hereunder.  The Employee will render his business services to the Company
during the Term and will use his best efforts, judgment and energy to improve
and advance the operations, programs, services and interests of the Company in a
manner consistent with the duties of his position. Notwithstanding the
foregoing, as long as it does not materially interfere with the Employee’s
employment hereunder, the Employee may participate in educational, welfare,
social, religious and civic organizations.
 
3.  Term.  Except as otherwise provided for herein, the term of this Agreement
shall be from October 4, 2013 (the “Effective Date”) through October 3, 2015
(the “Term”).  Upon the
 

 
 

--------------------------------------------------------------------------------

 

expiration of the Term, this Agreement, except for the provisions that survive
pursuant to this Section 3 and Section 8, will have no further force or
effect.  In the event the Employee remains employed by the Company after the
Term expires and the parties have not executed a successor written agreement,
the Employee’s employment will be at-will; provided, however, that  the
Employee, for the duration of his at-will employment, will remain entitled to
the severance benefit described, and in accordance with the terms set forth, in
Section 6(b) of this Agreement.
 
4.  Compensation, Reimbursement of Expenses.
 
(a)  Salary.  For all services rendered by the Employee in any capacity during
his employment under this Agreement, including, without limitation, service as
an executive, officer, director, or member of any committee of the Company or of
any subsidiary, affiliate, or division thereof, the Company shall pay the
Employee, in accordance with the Company’s normal payroll practices, a salary
(“Base Salary”) at the rate of $340,000 per year commencing with the Effective
Date, subject to annual reviews and increase for subsequent years in the sole
discretion of the Compensation Committee of the Board (the “Committee”).
 
(b)  Bonus.  The Employee shall be eligible to participate in the Company’s
Management Annual Incentive Plan or any amended or successor plan thereto
(“MAIP”).  For each of fiscal years ending March 31, 2014 and March 31, 2015,
the target bonus shall be fifty percent (50%) of his Base Salary (i.e., $170,000
for the fiscal year ending March 31, 2014) (the “Target Bonus”).  The Employee’s
bonuses shall be based on Company performance with goals to be established
annually by the Committee and shall be subject to adjustment at the sole
discretion of the Committee.  Bonuses shall be paid at the same time bonuses are
paid to other executives of the Company, which payment shall be made during the
calendar year that includes the close of such fiscal year, but no later than
August 31st following the fiscal year for which the bonus is earned, and shall
be subject to the terms of the MAIP.  Notwithstanding the foregoing to the
contrary, the Employee shall be entitled to a pro rata Target Bonus equal (50%)
of his Base Salary in respect of the period April 1, 2015 through October 3,
2015, payable after the end of the fiscal year ending March 31, 2016, but in no
event later than June 15, 2016.  For the avoidance of doubt, to the extent the
bonus for the period ending October 3, 2015 is earned and approved by the
committee, and the Employee is employed by the Company on October 3, 2015, the
Employee shall be entitled to receive the pro rata bonus described in the
preceding sentence whether or not he is employed on the date of payment.
 
(c)  Reimbursement of Expenses.  In accordance with Company policies then in
effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business related expenses incurred by
the Employee in the performance of his duties under this Agreement.
 
(d)   Stock Option Grant. The Committee approved a grant to the Employee as of
the date of the Agreement (the “Grant Date”) of 350,000 stock options (the
“Options”) to purchase shares of Common Stock under the Company’s Second Amended
and Restated 2000 Equity Incentive Plan as amended (the “EIP”).  The Options are
non-statutory options. The Options have an exercise price equal to the lesser of
$1.40 per share or the 20-day trailing average closing price of the Common Stock
preceding the Grant Date; provided, however, that in no event shall the exercise
price per share be less than the last closing price of the Common

 
2

--------------------------------------------------------------------------------

 

Stock on the Grant Date.  The Options have a term of 10 years.  The Options
shall vest on the earliest to occur of the Vesting Date, as defined below, the
death of the employee or a Change in Control (as defined in the EIP), provided
the Employee remains an employee of the Company on the relevant date.  For
purposes of the preceding sentence, the Vesting Date shall be:
 
(i)  the first anniversary of the Grant Date with respect to 116,667 Options;
 
(ii)  the second anniversary of the Grant Date with respect to 116,667 Options;
and
 
(iii)  the third anniversary of the Grant Date with respect to 116,666 Options.
 
In the event of the termination of the Employee’s employment with the Company,
other than due to death or Disability (as defined below), vested Options may be
exercised after termination but in no event later than 90 days after termination
(and in no event later than the expiration of the Options). In the event of the
Employee’s termination due to his death or Disability, vested Options may be
exercised after termination but in no event later than 180 days after death or
Disability (and in no event later than the expiration of the Options).  The
terms set forth in this Section 4(d), and all other terms governing, the Options
shall be set forth in a separate Stock Option Agreement between the Company and
the Employee and in accordance with the EIP.
 
5.  Participation in Benefit Plans.  Employee will be eligible to participate in
all benefit plans and programs that the Company provides to senior executives in
line with the Company’s current practices, all in accordance with the terms and
conditions of such benefit plans and programs as may be modified by the Company
in its sole discretion or as required by law from time to time.
 
6.  Termination.
 
(a)           The Company shall have the right to terminate this Agreement and
the Employee’s employment prior to the expiration of the Term for Cause (as
defined below).  The Employee has the right to resign and terminate this
Agreement at any time without “Good Reason” (as defined below) upon thirty (30)
days’ written notice, which notice period may be waived at the discretion of the
Company.  The Company shall have no obligations to the Employee for any period
subsequent to the effective date of any termination of this Agreement pursuant
to this Section 6(a), except for the payment of salary and benefits earned prior
to such termination.
 
(b)           The Company shall also have the right to terminate this Agreement
and the Employee’s employment prior to the expiration of the Term other than for
Cause upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability).  In the event that, prior to the expiration
of the Term, the Company terminates this Agreement and the Employee's employment
for reason(s) other than Cause hereof (and other than due to the Employee’s
death or Disability) or if the Employee resigns for Good Reason, the Employee
shall be entitled to receive

 
3

--------------------------------------------------------------------------------

 

salary and benefits earned prior to such termination plus the amount of his Base
Salary that would have been paid for the longer of (i) the remainder of the Term
and (ii) the twelve month period following termination of employment had the
Employee remained employed with the Company (collectively referred to herein as
“Severance”). Subject to Section 12(d)(iii) below, the Severance shall be paid
in equal monthly installments, as of the first day of each month following the
date of termination; provided that the first of such payment shall be made in
the month following sixty (60) days after such termination; provided that the
first of such payments would include any amounts that would have been payable
absent the 60-day delay in commencement date, and such payments shall continue
for the duration of the Term or such twelve month period, as applicable (which
payment period is referred to herein as the “Severance Period”).  The Company
shall be entitled to reduce the amounts paid under this Section 6(b) by the
amounts paid to the Employee in the same period by any other entity.
 
(c)           If, prior to the expiration of the Term, the Company terminates
this Agreement and the Employee’s employment for any reason other than for Cause
(and other than due to the Employee’s death or Disability), or if the Employee
resigns for Good Reason, in each event within two years after a Change in
Control (as defined in the EIP), in lieu of the amount payable under Section
6(b), the Employee will receive a lump sum payment equal to the sum of his then
Base Salary and Target Bonus amount multiplied by two; provided however that
such payment shall be limited to an amount which would not, when considered with
other compensation payable to the Employee in connection with a Change in
Control, result in an “excess parachute payment” as that term is defined in
Internal Revenue Code section 280G, as determined in the sole good faith
discretion of the Company.  Subject to Section 6(e) below, payment of the amount
due under this Section 6(c) shall be made as soon as practicable following the
date on which the termination occurs; but in no event later than sixty (60) days
following the date of such termination and the Employee will not have the right
to designate the taxable year of the payment.
 
(d)          For purposes of this Agreement, “Cause” means any of the following:
(i) the Employee’s conviction of or plea of nolo contendere to a felony or other
crime involving moral turpitude, (ii) the Employee’s material breach of a
material provision of this Agreement that is not corrected within thirty (30)
days following written notice of such breach sent by the Company to the
Employee, (iii) the Employee’s willful misconduct in the performance of his
material duties under this Agreement, (iv) the Employee’s performance of his
material duties in a manner that is grossly negligent, and (v) the Employee’s
failure to attempt to fully comply with any lawful directive of the Board which
is not corrected within thirty (30) days following written notice of such breach
sent by the Company to the Employee. Whether or not “Cause” exists shall be
determined solely by the Company in its reasonable, good faith discretion.
 
(e)           For purposes of this Agreement, “Good Reason” means, without the
Employee's written consent, (i) a material and substantially adverse reduction
in title or job responsibilities compared with title or job responsibilities on
the Effective Date, but shall not include a change of title and position during
the Term to eliminate his title of President of Digital Cinema Operations; (ii)
any requirement that the Employee relocate to a work location more than 50 miles
from city of New York, New York; or (iii) any material breach of the Agreement
by the Company. Notwithstanding the foregoing, Good Reason will be deemed to
exist only in the event that: (x) the Employee gives written notice to the
Company of his claim of Good Reason

 
4

--------------------------------------------------------------------------------

 

 
and the specific grounds for his claim within ninety (90) days following the
occurrence of the event upon which his claim rests, (y) the Company fails to
cure such breach within thirty days (30) of receiving such notice (“Cure
Period”), and (z) the Employee gives written notice to the Company to terminate
his employment within fifteen (15) days following the Cure Period.

 
(f)   Notwithstanding any other provision of this Agreement to the contrary, the
Employee shall not be entitled to any payments under Section 6(b) or 6(c), and
the Company shall not be obligated to make such payments, unless (i) the
Employee materially complies with the restrictive covenants by which he is bound
(whether pursuant to this Agreement or otherwise), including, but not limited
to, any non-competition agreement, non-solicitation agreement, confidentiality
agreement or invention assignment agreement signed by the Employee, and (ii) the
Employee executes, delivers and does not revoke a commercially reasonable
general release in form and substance acceptable to both the Company and
Employee no later than sixty (60) days following the effective date of
termination of employment.  To the extent the Company makes any such payment to
the Employee prior to the execution and delivery or a permissible revocation of
the release described in clause (ii) and the Employee fails to execute or
deliver the release or otherwise revokes the release, then the Employee will be
obligated to repay to the Company the full amount of any such payment under
Section 6(b) or 6(c), as applicable, theretofore made to the Employee within
ninety (90) days following the termination of the Employee’s employment.
 
7.  Death or Disability. Upon the death or Disability (as defined below) of the
Employee prior to the end of the Term, this Agreement shall terminate and no
further payments shall be made other than those provided for by law and the
payment of Base Salary (pursuant to Section 4(a)) up to and including the
termination date, bonus earned and approved by the Committee (pursuant to
Section 4(b), (e) and/or (f)), reimbursement of expenses incurred prior to such
termination (pursuant to Section 4(c)), and benefits (pursuant to Section 5)
accrued prior to the date of such death or Disability but not yet paid. For
purposes of this Section 7, Disability shall mean any physical or mental
incapacity that is documented by qualified medical experts and that results in
the Employee’s inability to perform his essential material duties and
responsibilities for the Company, with reasonable accommodation, for a period of
ninety (90) days in any consecutive twelve (12) month period, all as determined
in the good faith judgment of the Board.
 
8.  Restrictive Covenants. The Employee hereby covenants, agrees and
acknowledges as follows:
 
(a)  Confidential Information. In the course of his employment by the Company,
the Employee will receive and/or be in possession of confidential information of
the Company and its parent, subsidiaries, affiliates and divisions, including,
but not limited to, information relating to: (i) operational procedures,
financial statements or other financial information, contract proposals,
business plans, training and operations methods and manuals, personnel records,
and management systems policies or procedures; (ii) information pertaining to
future plans and developments; and (iii) other tangible and intangible property
that is used in the operations of the Company but not made public. The
information and trade secrets relating to the

 
5

--------------------------------------------------------------------------------

 

business of the Company described in this Section 8(a) are hereinafter referred
to collectively as the “Confidential Information,” provided that the term
Confidential Information will not include any information: (x) that is or
becomes generally publicly available (other than as a result of violation of
this Agreement by the Employee or someone under his control or direction or (y)
that the Employee receives on a non-confidential basis from a source (other than
the Company or its representatives) that is not known by him to be bound by an
obligation of secrecy or confidentiality to the Company.
 
(b)  Non-Disclosure. The Employee agrees that he will not, without the prior
written consent of the Company, during the period of his employment or at any
time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.
 
(c)   Return of Confidential Information and Property. Upon termination of the
Employee’s employment for any reason whatsoever, he will immediately surrender
to the Company all Confidential Information and property of the Company in his
possession, custody or control in whatever form maintained (including, without
limitation, computer discs and other electronic media), including all copies
thereof. The Employee shall be allowed to make and keep a copy of all personal
information, including, but not limited to, personal information contained in
his contacts directory.  Any Confidential Information that cannot be returned or
destroyed shall be kept confidential by the Employee at all times.
 
(d)  Non-Competition. The Employee agrees that, while employed by the Company
and for one year after the cessation of his employment with the Company for any
reason other than expiration of the Term or a termination pursuant to Section
6(b) or 6(c), he will not become employed by or otherwise engage in or carry on,
whether directly or indirectly as a principal, agent, consultant, partner or
otherwise, any business with any person, partnership, business, corporation,
company or other entity (or any affiliate, subsidiary, parent or division
thereof) that is in direct competition with the Company.
 
(e)  Non-Solicitation/No-Hiring. The Employee agrees that, while employed by the
Company and for the greater of one year after the cessation of his employment
with the Company for any reason or the period during which the Employee receives
Severance or Change in Control payments, he will not (i) solicit or induce or
attempt to solicit or induce any employee, director or consultant to terminate
his or her employment or other engagement with the Company or (ii) employ or
retain (or in any way assist, participate in or arrange for the employment or
retention of) any person who is employed or retained by the Company or any of
its parents, subsidiaries, affiliates and divisions or who was employed or
retained by the Company or any of its parents, subsidiaries, affiliates and
divisions both within the six (6) month period immediately preceding the
Employee’s contemplated employment or retention of such person and on the date
the Employee’s employment with the Company ended.
 

 
6

--------------------------------------------------------------------------------

 

(f)  Injunctive Relief and Other Remedies. The Employee acknowledges that the
foregoing confidentiality, non-competition and non-solicitation/no-hiring
provisions are reasonable and necessary for the protection of the Company and
its parent, subsidiaries, affiliates and divisions, and that they will be
materially and irrevocably damaged if these provisions are not specifically
enforced. Accordingly, the Employee agrees that, in addition to any other relief
or remedies available to the Company and its parent, subsidiaries, affiliates
and divisions, the Company will be entitled to seek an appropriate injunctive or
other equitable remedy for the purposes of restraining Employee from any actual
or threatened breach of those provisions, and no bond or security will be
required in connection therewith. If any of the foregoing confidentiality,
non-competition and no-solicitation/no-hiring provisions are deemed invalid or
unenforceable, these provisions will be deemed modified and limited to the
extent necessary to make them valid and enforceable.
 
9.  Tax Withholding.  The Company shall withhold from any benefits payable under
this Agreement all federal, state, local or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.
 
10.  Effect of Prior Agreements.  This Agreement contains the entire
understanding between the parties hereto and supersedes the Prior Agreement and
any other prior employment agreement between the Company or any predecessor of
the Company and the Employee.
 
11.  Notices. All notices that are required or may be given pursuant to the
terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.
 
12.  General Provisions.
 
(a)  Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee or his beneficiaries or legal
representatives without the Company's prior written consent; provided, however,
that nothing in this Section 12(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder following his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto.
 
(b)  No Attachment.  Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
 

 
7

--------------------------------------------------------------------------------

 

(c)   Binding Agreement.  This Agreement shall be binding upon, and inure to the
benefit of, the Employee and the Company and their respective permitted
successors and assigns.
 
(d)   Compliance with 409A.
 
(i)   Notwithstanding anything herein to the contrary, it is intended that the
provisions of this Agreement satisfy the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations issued
thereunder (“Section 409A”) and this Agreement shall be interpreted and
administered, as necessary, so that the payments and benefits set forth herein
shall be exempt from or shall comply with the requirements of Section 409A.
 
(ii)   To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Section 409A.  To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Employee and the
Company without violating the provisions of Section 409A.
 
(iii)   Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on his termination date the Employee is deemed to be a “specified
employee” within the meaning of Section 409A, any payments or benefits due upon,
or within the six month period following and due to,  a termination of the
Employee’s employment that constitutes a “deferral of compensation” within the
meaning of Code Section 409A and which do not otherwise qualify under the
exemptions under Treas. Reg. Section 1.409A-1, shall be paid or provided to the
Employee in a lump sum on the earlier of (1) the first day following the six
month anniversary of the Employee’s separation from service (as such term is
defined in Section 409A) for any reason other than death, and (2) the date of
the Employee’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit.
 
(iv)   Notwithstanding anything in this Agreement or elsewhere to the contrary,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits.  In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
 
(v)   All expenses or other reimbursements paid pursuant to this Agreement or
other policy or program of the Company that are taxable income to the Employee

 
8

--------------------------------------------------------------------------------

 

shall in no event be paid later than the end of the calendar year next following
the calendar year in which the Employee incurs such expense or pays such related
tax.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Employee’s taxable year following
the taxable year in which the expense was incurred. 
 
(vi)   Nothing contained in this Agreement or any other agreement between the
Employee and the Company or any policy, plan, program or arrangement of the
Company shall constitute any representation or warranty by the Company regarding
compliance with Section 409A.
 
13.   Modification and Waiver.
 
(a)   Amendment of Agreement.  This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto, and approved by
a majority of the members of the Board who were not nominated by the Employee.
 
(b)   Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
14.   Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect
 
15.   Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
16.   Governing Law.  This Agreement has been executed and delivered in the
State of New York, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State other than the conflict
of laws provisions of such laws.  The Employee and the Company hereby consent to
the jurisdiction of the Federal and State courts located in the borough of
Manhattan in New York City, New York, and each party waives any objection to the
venue of any such suit, action or proceeding and the right to assert that any
such forum is not a

 
9

--------------------------------------------------------------------------------

 

convenient forum, and irrevocably consents to the jurisdiction of the Federal
and State courts located in the borough of Manhattan in New York City, New York
in any such suit, action or proceeding.
 
17.   Survival of Provisions. Neither the termination of this Agreement, nor of
the Employee's employment hereunder, will terminate or affect in any manner any
provision of this Agreement that is intended by its terms to survive such
termination, including without limitation, the provisions of Section 8 hereof.
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.
 

 
CINEDIGM CORP.
       
By:
/s/ Chris McGurk 
 
Name:
Chris McGurk 
 
Title:
Chairman & CEO 
       
Employee
     
/s/ Gary S. Loffredo 
 
Gary S. Loffredo

 
 
 
 
11
